DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Amendments
Claims 21-40 have been previously presented.

Terminal Disclaimer
The terminal disclaimer filed on 05/17/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 12/15/2040 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In regards to claims 21, 30 and 37, though Doyle (US 2010/0104158) teaches analysis of a three-dimensional image dataset (0006 lines 1-16), Doyle fails to teach receive a bit stream comprising one or more video encoded image frames, wherein the one or more video encoded image frames comprise packed patch images, wherein the patch images correspond to patches of a three-dimensional (3D) spatial and attribute data representation of an object projected onto a patch plane, and wherein the patch images have been converted from an original color space to a different color space; video decode the one or more video encoded image frames; convert the patch images from the different color space back to the original color space; reconstruct the 3D spatial and attribute data representation of the object using the converted patch images, wherein the reconstructed representation of the object has colors represented in the original color space. Therefore claims 21-40 are allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 05/17/22, with respect to claims 21-40 have been fully considered and are persuasive. Therefore, the nonstatutory double patenting rejection of claims 21, 24-30 and 33-37 has been withdrawn, and claims 21-40 are allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Said Broome/Primary Examiner, Art Unit 3649